Order entered on November 12, 1965 unanimously reversed on the law, the facts and in the exercise of discretion, with $30 costs and disbursements to proponents-appellants payable from the estate and motion for further examination of two witnesses denied. The contestants seek to attack the testamentary capacity of the deceased, Sara Buch, who died on February 12, 1949, and whose will was duly probated in that year, in order to attempt to invalidate the agreement between Sara Buch and her husband, the decedent herein, which acknowledged the execution of mutual wills and provided that each would not, without the other’s written consent, change, modify or revoke them. The contestants’ objections to the probate of the will of Louis J. Buch are urged on the grounds of undue influence and fraud on decedent by the two proponents of his will. It is clear that, under the circumstances disclosed in the record, the proposed examination of the two witnesses with reference to the testamentary capacity of the deceased, Sara Buch, whose will was probated in 1949, has no relevancy to this proceeding. The contestants should not be allowed to inquire into the facts concerning the execution of a will admitted to probate so long ago. Concur — 'Stevens, J. P., Eager, Steuer and Capozzoli, JJ.